     Case 3:19-cv-01100-BAS-NLS Document 73 Filed 08/24/20 PageID.7376 Page 1 of 7



 1
 2
 3
 4
 5
 6
 7
 8                             UNITED STATES DISTRICT COURT
 9                          SOUTHERN DISTRICT OF CALIFORNIA
10
11    MASIMO CORPORATION,                                 Case No.: 19cv1100-BAS (NLS)
12                                       Plaintiff,
                                                          ORDER ON JOINT MOTION FOR
13    v.                                                  DETERMINATION OF DISCOVERY
                                                          DISPUTE NO. 2
14    SOTERA WIRELESS; HON HAI
      PRECISION INDUSTRY CO., LTD.,
15                                                        [ECF No. 65]
                                      Defendants.
16
17
            Before the Court is the parties’ Joint Motion for Determination of Discovery
18
      Dispute No. 2, wherein Plaintiff Masimo Corporation (“Masimo”) seeks to compel
19
      Defendant Sotera Wireless Inc. (“Sotera”) to respond to several requests for production.
20
      ECF No. 65. After due consideration and for the reasons discussed below, the Court
21
      DENIES the motion to compel.
22
            I.    BACKGROUND
23
            In its complaint, Masimo alleges that Sotera is infringing nine of its patents with its
24
      ViSi Mobile Monitoring System. ECF No. 52. On May 12, 2020, Masimo served Sotera
25
      with its Second Set of Requests for Production Nos. 47-190. ECF No. 65-3, Ex. C. The
26
      requests defined “Document” to include “all original documents or electronically stored
27
      information.” Id. at ¶ 5. “Non-custodial documents” were defined to include
28

                                                      1
                                                                                  19cv1100-BAS (NLS)
     Case 3:19-cv-01100-BAS-NLS Document 73 Filed 08/24/20 PageID.7377 Page 2 of 7



 1    “electronically stored documents not solely stored by individuals uniquely on their own
 2    computers” and expressly excluded emails. Id. at ¶ 6. Sotera responded to the requests
 3    on June 11, 2020, objecting and refusing to produce documents in response to requests
 4    48-190, with the general objection that each request was “unduly burdensome and
 5    contrary to the ESI Order.” See, e.g., ECF No. 65-1 at 1. Subsequently, the parties filed
 6    the instant dispute.
 7           II.    DISCUSSION
 8           At issue in this motion are Masimo’s Requests for Production Nos. 48-190. A
 9    dispute regarding the scope of the ESI Order applies to all of these requests, and the
10    parties put forth separate further arguments as to requests 181 and 183. The Court will
11    address each of these issues in turn.
12                  A.       Scope of ESI Order
13           On November 22, 2019, the parties filed a Joint Motion for an Order Governing
14    Discovery of Electronically Stored Information. ECF No. 36. The Court granted the
15    motion, adopting the parties’ joint submission (“ESI order”). ECF No. 39. The ESI
16    order expressly stated that it “supplements all other discovery rules and orders” and
17    “streamlines Electronically Stored Information (‘ESI’) production to promote a ‘just,
18    speedy, and inexpensive determination’ of this action, as required by Federal Rule of
19    Civil Procedure 1.” Id. at ¶ 1. The order also stated that:
20           “The Court will consider contested requests for additional custodians per
             producing party, or requests for searches of servers, databases or other
21
             systems not maintained by a single person, upon showing of good cause and
22           distinct need based on the size, complexity, and issues of this specific case.”
23    Id. at ¶ 7.
24           The dispute here centers around the interplay between the ESI Order and
25    production of electronic documents in response to general requests for production.
26    Masimo argues that it propounded legitimate requests for documents and responsive
27    documents may include non-custodial documents that are stored electronically. For these
28    documents, Masimo’s position is that Sotera is under an obligation to produce them, in

                                                    2
                                                                                  19cv1100-BAS (NLS)
     Case 3:19-cv-01100-BAS-NLS Document 73 Filed 08/24/20 PageID.7378 Page 3 of 7



 1    spite of the ESI Order. Sotera’s position is that the ESI Order should govern production
 2    of all documents that are stored electronically.
 3          As a threshold issue, the parties disagree as to whether this dispute has been timely
 4    filed. Sotera argues that Masimo’s Second Set of Requests for Production is largely
 5    repetitive of its first set (served on December 11, 2019 and responded to on January 10,
 6    2020) in seeking the same documents and was an attempt to avoid the Court’s 45 day rule
 7    for bringing discovery disputes. ECF No. 65 at 18-19. Specifically, Sotera argues that it
 8    objected to the first set of requests that sought electronically stored information with the
 9    general objection that Sotera would “not produce electronically stored information in
10    response to any request included herein that attempts to circumvent the limitations of the
11    ESI Order” and objected to individual requests with the objection that it would “not
12    produce electronically stored information outside the provisions of the ESI Order.” ECF
13    NO. 65-3, Ex. B, at 27, 30. Sotera asserted this same objection with Masimo’s second
14    set. Sotera argues that this issue should have been clear to Masimo during the meet and
15    confers following the first set, and thus, Masimo is several months late in raising the
16    issue. The Court agrees with Sotera—Masimo may not use a new set of requests for
17    production to raise an issue that should have been raised with a prior set to “reset” the
18    clock. The issue with the scope of the ESI should have been clear with the first set.
19    However, in its discretion, the Court will address the substance of this dispute because
20    this is a pervasive issue that affects many document requests and both parties could
21    benefit from clarity from the Court on the interplay between the ESI order and general
22    document requests.
23          Masimo cites to the Court’s discovery order interpreting a similar ESI order in a
24    previous patent lawsuit to support its position that Sotera may not avoid producing
25    electronically stored documents that are responsive to its requests for production based on
26    the ESI Order. This prior order stated in relevant part:
27          “Before addressing the relevance of the requested documents below, the
            Court agrees with Samsung that the ESI Order is not a bar to the production
28

                                                    3
                                                                                   19cv1100-BAS (NLS)
     Case 3:19-cv-01100-BAS-NLS Document 73 Filed 08/24/20 PageID.7379 Page 4 of 7



 1             of specific relevant, responsive documents. The Court does not interpret the
               ESI Order as requiring separate ESI requests for all documents that are or
 2
               might be maintained electronically. Additionally, if documents are relevant,
 3             responsive to proper discovery requests, and specifically identified such that
               search terms by custodian are unnecessary, Largan cannot avoid the
 4
               production of such documents by using the ESI Order as a shield.”
 5
      Largan Precision Co., Ltd. v. Samsung Electronics Co., Ltd. et al., Case No. 13cv2740-
 6
      CAB (NLS), ECF No. 138 at 12.
 7
               The Court agrees with its prior statement that the ESI order cannot be used as a
 8
      shield to avoid production of relevant and responsive documents. However, the scope of
 9
      the Largan order is not as broad and far-reaching as Masimo suggests. Sotera’s point is
10
      well taken that under Masimo’s interpretation, a party would be responsible for
11
      producing documents responsive to requests for production (even if in electronic form),
12
      producing custodial documents and emails under the ESI order, and producing non-
13
      custodial documents under the ESI order if good cause and distinct need can be shown.
14
      See ECF No. 65 at 15. If this were correct, then the ESI order would not streamline the
15
      discovery process—it would instead add additional searches that a party would have to
16
      run on electronic documents on top of its usual discovery obligations under the Federal
17
      Rules.
18
               Rather, the Court sees the ESI order as working in conjunction with the Federal
19
      Rules to facilitate and streamline discovery. So while the ESI order cannot be used as a
20
      shield to avoid production, it also does not serve as the sole means for a party to use to
21
      discover relevant documents. However, for non-custodial documents, the ESI order
22
      explicitly provides a mechanism for the Court to first determine whether the party should
23
      get this type of ESI—it states that such ESI can be requested “upon showing of good
24
      cause and distinct need based on the size, complexity, and issues of this specific case.”
25
      Thus, Masimo must make this kind of showing for the non-custodial documents it seeks.
26
               Masimo contends that, even if required to show good cause and distinct need, it
27
      has sufficiently made this showing. ECF No. 65 at 10-11. Masimo argues that the case is
28

                                                     4
                                                                                   19cv1100-BAS (NLS)
     Case 3:19-cv-01100-BAS-NLS Document 73 Filed 08/24/20 PageID.7380 Page 5 of 7



 1    complex, involving a large number of asserted claims, damages theories, issues of
 2    willfulness, and many affirmative defenses asserted by Sotera. Id. at 10. While the Court
 3    appreciates this is a complex patent case, the burden imposed by the 143 requests for
 4    production also cannot be ignored. The requests at issue here are not the type
 5    encountered in Largan—those were certain specific documents referenced by deponents
 6    in depositions. See Largan Precision Co., Ltd. v. Samsung Electronics Co., Ltd. et al.,
 7    Case No. 13cv2740-CAB (NLS), ECF No. 138 at 12-15. The Court noted that those
 8    documents were “specifically identified such that search terms by custodian are
 9    unnecessary.” Id. at 12. In contrast, the documents sought in the many requests here are
10    much broader1 and not sufficiently targeted and narrow such that there is good cause and
11    distinct cause to produce them under the ESI Order.
12          Thus, the Court DENIES the motion to compel Sotera to produce non-custodial
13    electronic documents responsive to these requests for production.2
14                 B.    Request for Production No. 181
15          Request for Production No. 181 seeks the following documents:
16          Non-custodial documents in your possession, custody, or control that were
            drafted, revised, reviewed, approved, or signed by any former or current
17
            employee of Foxconn.
18
      ECF No. 65-1 at 171. Masimo seeks these documents in order to show the extent of
19
      Foxconn’s involvement in Sotera’s day-to-day business in order to help establish its
20
      allegations of Foxconn’s vicarious liability for Sotera. ECF No. 65 at 19. Sotera argues
21
      that this request is overly broad because its definition of Foxconn is too broad and vague,
22
23
24    1
        For example, RFPs 48-52 all request “documents relating to the research and
25    development” of various features of the accused products. As another example, requests
      53-56 seek documents related to suppliers of any component of the accused products.
26    2
        Masimo may seek narrower and more targeted requests to obtain these documents under
27    the ESI order upon a showing of good cause and distinct need. Any such future requests
      should be supported with explanations of why documents were not obtained under
28    custodial searches and why non-custodial searches are therefore required.

                                                   5
                                                                                 19cv1100-BAS (NLS)
     Case 3:19-cv-01100-BAS-NLS Document 73 Filed 08/24/20 PageID.7381 Page 6 of 7



 1    and places too much burden on Sotera to determine which individual employees, past and
 2    present, would be covered by the request. Id. at 20.
 3          The Court agrees with Sotera. This request is too broad as written. If Masimo is
 4    seeking only to determine Foxconn’s involvement with Sotera’s day-to-day business, it
 5    can use other discovery requests or methods to seek this information in a manner that is
 6    more specific and targeted. Accordingly, the request to compel this request for
 7    production is DENIED.
 8                 C.     Request for Production No. 183
 9          Request for Production No. 183 seeks the following documents:
10          Non-custodial documents constituting patient measurements collected by
            You or anyone acting on Your behalf for the purpose of developing or
11
            testing product or service improvements.
12
      ECF No. 65-1 at 172. Masimo argues these documents are relevant because it has
13
      accused Foxconn of direct infringement by using the accused product to collect this
14
      patient data and such data is relevant to determining the inner workings of the accused
15
      product. ECF No. 65 at 18. Sotera counters that Masimo has not sufficiently explained
16
      what this data would provide on top of what Masimo already has—for example, Software
17
      Design Specifications—and also that the data itself is not needed to show that Sotera
18
      collects the information in the first place. Id. Sotera argues that production is
19
      unwarranted when weighed against the confidentiality and privacy issues since the data
20
      includes actual patient information. Id.
21
            The Court agrees with Sotera. Masimo has not sufficiently explained what added
22
      value is provided in the actual patient data itself. Accordingly, the request to compel this
23
      request for production is DENIED.
24
      //
25
      //
26
      //
27
      //
28

                                                    6
                                                                                  19cv1100-BAS (NLS)
     Case 3:19-cv-01100-BAS-NLS Document 73 Filed 08/24/20 PageID.7382 Page 7 of 7



 1         III.   CONCLUSION
 2         For the reasons stated above, Masimo’s motion to compel is DENIED.
 3         IT IS SO ORDERED.
 4    Dated: August 24, 2020
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                              7
                                                                         19cv1100-BAS (NLS)
